21st Mortgage




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 19, 2015

                                      No. 04-14-00690-CV

                       Thomas ROSAS, Jaime Rosas, and all Occupants,
                                       Appellants

                                                v.

                            21ST MORTGAGE CORPORATION,
                                      Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                               Trial Court No. 2014-CV-00771
                            Honorable Tina Torres, Judge Presiding


                                         ORDER

       On January 30, 2015, this Court granted appellant’s Motion For Extension of Time to file
appellant’s brief in this accelerated appeal. Appellant’s brief was due to be filed by February 9,
2015. Appellant has not filed the brief. It is therefore ORDERED appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court